McCALEB, Justice
(concurring in part and dissenting in part).
I am in complete agreement with the majority view that plaintiff is not entitled to recover any part of the commissions received from life insurance companies which he was unlicensed to represent as an agent. But I think that this portion of his claim should be dismissed absolutely and not as of nonsuit.
.A judgment of nonsuit is appropriate-(apart from those instances specially pro*592vided' for by' Articles 491, 492,-532 and 536 of the Code of Practice) in cases in which a plaintiff has failed to establish his claim-with reasonable certainty, that is, where his •cause or right of action might have been proved but, for some. reason, he has not presented- sufficient evidence to maintain it. Coleman v. Forsythe, 137 La. 1092, 69 So. 849.
Here, plaintiff has failed to' sustain his case for a percentage of certain commissions involved, not because of lack of proof but because he is without a legal right or cause of action in that he was not an authorized licensed agent of particular insurers. In concluding that he may now reassert his claim for his proportion of those commissions, the court actually gives him leave to create a cause of action when none now exists. The fact that Section 24.08a of the Insurance Code provides that a life insurance agent may secure additional licenses at any time while his license is in force does not, in my view, fortify the conclusion of the majority. The words “at any time” obviously mean at any time before the insurance is written; the contrary holding has the effect of permitting persons dealing with life insurance, as agents, to circumvent the mandatory provisions of Sections 24.03b, 24.04 and 24.08 of the Insurance Code.
For the foregoing reasons, ■ I dissent from that part of the decree which dismisses plaintiff’s claim as of nonsuit.